Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 17-30 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 06/15/21 has been acknowledged and considered by the Office.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following claimed terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each claimed term applies: “head” (claims 17 and 22); “closure spigot” (claim 20).
Drawings
The drawings are objected to:
under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flow control insert has a central hole pluggable by a closure spigot in use” (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
under 37 CFR 1.84(b) because they include photographs. The Office will accept photographs only if they are the only practicable medium for illustrating the claimed invention. The examiner has determined that photographs are not the only practicable 
under 37 CFR 1.84(h)(3) because the plane upon which the sectional view of Figure 10 is taken, is not indicated on the view from which the section is cut.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.


Broadest Reasonable Interpretations
In regards to claims 17 and 22, 
the term axial is interpreted as situated around, in the direction of, on , or along an axis as provided in the definition obtained on 02/17/22 from Merriam-Webster Online dictionary (attached). 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
As per claim 22, claim limitation “housing engagement means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the scope cannot be determined because the written description fails to disclose the corresponding structure, material, or acts for performing “housing engagement” and to clearly link the structure, material, or acts to that function.
Further, as per claim 22, “insert engagement means” is interpreted to cover the limitations of claim 23 and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 20 and 29, the limitation “the flow control insert has a central hole pluggable by a closure spigot in use” is ambiguous. Specifically, the particular definition intended for the term “closure spigot” is not clear and, as previously indicated, there appears no depiction in the drawings of the aforementioned claimed subject matter “the flow control insert has a central hole pluggable by a closure spigot in use”.  Furthermore the particular structural conditions to which “use” relates and the definition per se of “use” is not clear established and one of ordinary skill in the art therefore would not understand the metes and bounds of the claim in order to avoid infringement of the claim. In view of the informalities and indefinitenes issues noted above, although a search of the prior art has been conducted, no meaningful application of prior art against claims 20 and 29 can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP § 2173.06(II)(¶ 2).
As per claim 22, the limitation “standardized insert engagement means” is ambiguous. The claim fails to indicate any details of a “standard” to which the claimed “insert engagement means” is required to conform, and therefore one of ordinary skill in the art could not determine the metes and bounds of the claim. 
As per claim 26, the limitation “the plane” lacks clear antecedent basis in the claims, 
Further, as per claim 22, the claim limitation “housing engagement means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing “housing engagement” and to clearly link the structure, material, or acts to that function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

As per claims 23-24, the limitation “snap-fit” is ambiguous. Specifically, it is unclear what particular structure, structural relations, and/or functionality is required by “snap-fit” and the scope of the limitation is therefore uncertain. 
Claims 23-30 depend from claim 22 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17-19, 21-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,914,570 to Rideg.
As per claim 17, Rideg discloses a flow control insert (5) for a dispensing closure, the flow control insert consists of a single piece molding (Col. 5, Ln. 26-30; Col. 12, Ln. 19-32) having an axis (Fig. 2a-2c), the flow control insert including a head (12) which has a plurality of dispensing slits (14) that define petals (15), in an as-molded condition the petals are formed in an open position (“during its production the valve insert is confined […] by the support element” Col. 5, ln. 24-26; “the support element surrounds and protects the valve insert from the very beginning of its production” Col. 14, Ln. 18-19; “the slits are opened when the valve insert is surrounded by the support element” Col. 6, Ln. 34-35), in which the petals are closed upon (Col. 6, ln. 36-40), wherein geometry of the flow control insert in the as-molded condition is selected so that when the flow control insert is directly inserted into the dispensing closure, axial pressure is applied to the head by the dispensing closure, and the petals close to provide a seal (Col. 5, Ln. 46-57; Fig. 5a-7b).
As per claim 18, Rideg further discloses the flow control insert is molded in polyethylene or polypropelene (Col. 7, Ln. 55-57 & 66).
As per claim 19, Rideg further discloses the flow control insert including a sidewall (10).
As per claim 21, Rideg further discloses in the as-molded condition the flow control insert has three petals (Col. 6, ln. 10-15; Col. 10, Ln. 61-64).
As per claim 22, and as the examiner can understand the claim, Rideg discloses:
a flow control insert (5) in combination with a dispensing closure (30) having a housing (36) with housing engagement means (28) adapted to receive the flow control insert (Fig. 7a-7b), the flow control insert consists of a single piece molding (Col. 5, Ln. 26-30; Col. 12, Ln. 19-32) having an axis (Fig. 2a-2c), the flow control insert having standardized insert engagement means (20) adapted to engage the housing engagement means and thereby to be received directly into the dispensing closure housing in use (Fig. 7a-7b), the flow control insert has a head (12) having a plurality of dispensing slits (14) that define petals (15), in an as-molded condition the petals are formed in an open position (“during its production the valve insert is confined […] by the support element” Col. 5, ln. 24-26; “the support element surrounds and protects the valve insert from the very beginning of its production” Col. 14, Ln. 18-19; “the slits are opened when the valve insert is surrounded by the support element” Col. 6, Ln. 34-35), in which the petals are at least partially closed upon assembly into the dispensing closure by axial pressure applied to the head by the dispensing closure (Col. 5, Ln. 46-57; Fig. 5a-7b). 
As per claim 23, and as the examiner can understand the claim, Rideg further discloses the insert engagement means includes a bead (20) projecting radially outward from an exterior wall (Fig. 4a-4b) for fitting the flow control insert into the dispensing closure (Col. 8, Ln. 17-23; Fig. 6a-6c). Rideg doesn’t explicitly disclose the aforementioned fitting being “snap”, however, However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Rideg discloses the claimed structure and is capable of “snap” as claimed.
As per claim 24, and as the examiner can understand the claim, Rideg further discloses a seal achieved between an insert sealing bead (20) and a corresponding projection on a surface of an inner radial wall of the dispensing closure (Col. 7, Ln. 38-41; Fig. 6a-6c). Rideg does not explicitly disclose the seal being “snap-fit”, however, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Rideg discloses the claimed structure and is capable of “snap-fit” as claimed.
As per claim 25, Ridge further discloses a surface (28) of an inner radial wall of the dispensing closure is formed so as to help retain the flow control insert in place (Fig. 6a-6c).
As per claim 26, and as the examiner can understand the claim, Rideg further discloses an inner radial wall of the dispensing closure has a reduced diameter at a lower end such that the flow control insert has to be forced past this reduced diameter before reaching a section of the dispensing closure which has a slightly greater diameter, and wherein the diameter of the section of the dispensing closure, which is slightly reduced in diameter, is less than the maximum diameter of the flow control insert as measured in the plane of an annular sealing bead (Fig. 6b-6c).
As per claim 27, Rideg further discloses the flow control insert is molded in polyethylene or polypropelene (Col. 7, Ln. 55-57 & 66).
As per claim 28, Rideg further discloses the flow control insert including a sidewall (10).
As per claim 30, Rideg further discloses in the as-molded condition the flow control insert has three petals (Col. 6, ln. 10-15; Col. 10, Ln. 61-64).
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        03/02/2022